     Case 8:20-cv-00757-ODW-DFM Document 18 Filed 11/16/20 Page 1 of 3 Page ID #:69




1     LAW OFFICES OF RONALD A. MARRON
      RONALD A. MARRON (SBN 175650)
2     ron@consumersadvocates.com
      ALEXIS M. WOOD (SBN 270200)
3     alexis@consumersadvocates.com
4     KAS L. GALLUCCI (SBN 288709)
      kas@consumersadvocates.com
5     651 Arroyo Drive
      San Diego, California 92103
6     Telephone:(619) 696-9006
7     Facsimile: (619) 564-6665
8
      Attorneys for Plaintiff and the Proposed Classes
9
10                    UNITED STATES DISTRICT COURT
11          CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION
12    HILARY MOSHER, on behalf of                    Case No.: 8:20-cv-757-ODW (DFMx)
13    herself, and all others similarly situated,
                                                     CLASS ACTION
14                             Plaintiff,
                                                    STIPULATION TO DISMISS
15             v.                                   ACTION WITH PREJUDICE AS
                                                    TO PLAINTIFF’S INDIVIDUAL
16                                                  CLAIMS AND WITHOUT
      LOANME, INC.                                  PREJUDICE AS TO PUTATIVE
17                                                  CLASS CLAIMS
18                             Defendant.
                                                     [Fed. R. Civ. Proc. 41]
19
20
21
22
23
24
25
26
27
28
      13017.0006/15563139.1




                          Mosher v. LoanMe, Inc., No. 8:20-cv-757-ODW (DFMx)
                                        Stipulation of Dismissal
     Case 8:20-cv-00757-ODW-DFM Document 18 Filed 11/16/20 Page 2 of 3 Page ID #:70




1              Plaintiff Hilary Mosher (“Plaintiff”) and Defendant LoanMe, Inc. (“Defendant”)
2     (collectively, the “Parties”), through their respective counsel, hereby STIPULATE,
3     pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, that Plaintiff’s
4     complaint shall be dismissed in its entirety and with prejudice with respect to the claims
5     by Plaintiff individually against Defendant, and without prejudice as to the claims by the
6     putative, uncertified classes alleged by Plaintiff, with each party to bear its own costs and
7     fees.
8              IT IS SO STIPULATED.
9
      Dated:             November 16, 2020        By: /s/ Alexis M. Wood
10                                                LAW OFFICES OF RONALD A. MARRON
11                                                RONALD A. MARRON
                                                  ALEXIS M. WOOD
12
                                                  KAS GALLUCCI
13                                                651 Arroyo Drive
14                                                San Diego, California 92103
                                                  Telephone: (619) 696-9006
15                                                Facsimile: (619) 564-6665
16                                                Attorneys for Plaintiff and the Proposed Classes
17
      Dated:             November 16, 2020        By: /s/ Rebecca S. Saelao
18
                                                  SEVERSON & WERSON, APC
19
20                                                SCOTT J. HYMAN
                                                  19100 Von Karman Ave., Suite 700
21                                                Irvine, CA 92612
22                                                Telephone: (949) 442-7110
                                                  Facsimile: (949) 442-7118
23
24                                                REBECCA SNAVELY SAELAO
                                                  One Embarcadero Center, Suite 2600
25
                                                  San Francisco, CA 94111
26                                                Telephone: (415) 398-3344
27                                                Facsimile: (415) 956-0439
                                                  Attorneys for Defendant
28

      13017.0006/15563139.1                             1
                              Mosher v. LoanMe, Inc., No. 8:20-cv-757-ODW (DFMx)
                                            Stipulation of Dismissal
     Case 8:20-cv-00757-ODW-DFM Document 18 Filed 11/16/20 Page 3 of 3 Page ID #:71




1                             CERTIFICATION OF APPROVAL OF CONTENT
2              I, Alexis M. Wood, counsel for Plaintiff, in the above-entitled matter, hereby
3     certify that the required parties have approved and accepted the content of this document,
4     and that I have obtained authorization from the above counsel for Defendant, for her
5     electronic signature.
6
      Dated: November 16, 2020                    LAW OFFICES OF RONALD A. MARRON
7
                                                  By: /s/ Alexis M. Wood
8                                                 ALEXIS M. WOOD
9
                                                  Attorneys for Plaintiff and the Proposed Classes
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      13017.0006/15563139.1                             2
                              Mosher v. LoanMe, Inc., No. 8:20-cv-757-ODW (DFMx)
                                            Stipulation of Dismissal
